(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       KINDRED NURSING CENTERS LIMITED 

    PARTNERSHIP, DBA WINCHESTER CENTRE FOR 

   HEALTH AND REHABILITATION, NKA FOUNTAIN 

   CIRCLE HEALTH AND REHABILITATION, ET AL. v. 

                  CLARK ET AL. 


      CERTIORARI TO THE SUPREME COURT OF KENTUCKY

     No. 16–32. Argued February 22, 2017—Decided May 15, 2017
Respondents Beverly Wellner and Janis Clark—the wife and daughter,
  respectively, of Joe Wellner and Olive Clark—each held a power of
  attorney affording her broad authority to manage her family mem-
  ber’s affairs. When Joe and Olive moved into a nursing home operat-
  ed by petitioner Kindred Nursing Centers L. P., Beverly and Janis
  used their powers of attorney to complete all necessary paperwork.
  As part of that process, each signed an arbitration agreement on her
  relative’s behalf providing that any claims arising from the relative’s
  stay at the facility would be resolved through binding arbitration.
  After Joe and Olive died, their estates (represented by Beverly and
  Janis) filed suits alleging that Kindred’s substandard care had
  caused their deaths. Kindred moved to dismiss the cases, arguing
  that the arbitration agreements prohibited bringing the disputes to
  court. The trial court denied Kindred’s motions, and the Kentucky
  Court of Appeals agreed that the suits could go forward.
     The Kentucky Supreme Court consolidated the cases and affirmed.
  The court initially found that the language of the Wellner power of
  attorney did not permit Beverly to enter into an arbitration agree-
  ment on Joe’s behalf, but that the Clark document gave Janis the ca-
  pacity to do so on behalf of Olive. Nonetheless, the court held, both
  arbitration agreements were invalid because neither power of attor-
  ney specifically entitled the representative to enter into an arbitra-
  tion agreement. Because the Kentucky Constitution declares the
  rights of access to the courts and trial by jury to be “sacred” and “in-
2            KINDRED NURSING CENTERS L. P. v. CLARK

                                  Syllabus

    violate,” the court determined, an agent could deprive her principal of
    such rights only if expressly provided in the power of attorney.
Held: The Kentucky Supreme Court’s clear-statement rule violates the
 Federal Arbitration Act by singling out arbitration agreements for
 disfavored treatment. Pp. 4–10.
    (a) The FAA, which makes arbitration agreements “valid, irrevoca-
 ble, and enforceable, save upon such grounds as exist at law or in eq-
 uity for the revocation of any contract,” 9 U. S. C. §2, establishes an
 equal-treatment principle: A court may invalidate an arbitration
 agreement based on “generally applicable contract defenses,” but not
 on legal rules that “apply only to arbitration or that derive their
 meaning from the fact that an agreement to arbitrate is at issue,”
 AT&T Mobility LLC v. Concepcion, 563 U. S. 333, 339. The Act thus
 preempts any state rule that discriminates on its face against arbi-
 tration or that covertly accomplishes the same objective by disfavor-
 ing contracts that have the defining features of arbitration agree-
 ments.
    The Kentucky Supreme Court’s clear-statement rule fails to put
 arbitration agreements on an equal plane with other contracts. By
 requiring an explicit statement before an agent can relinquish her
 principal’s right to go to court and receive a jury trial, the court did
 exactly what this Court has barred: adopt a legal rule hinging on the
 primary characteristic of an arbitration agreement. Pp. 4–7.
    (b) In support of the decision below, respondents argue that the
 clear-statement rule affects only contract formation, and that the
 FAA does not apply to contract formation questions. But the Act’s
 text says otherwise. The FAA cares not only about the “en-
 force[ment]” of arbitration agreements, but also about their initial
 “valid[ity]”—that is, about what it takes to enter into them. 9
 U. S. C. §2. Precedent confirms the point. In Concepcion, the Court
 noted the impermissibility of applying a contract defense like duress
 “in a fashion that disfavors arbitration.” 563 U. S., at 341. That dis-
 cussion would have made no sense if the FAA had nothing to say
 about contract formation, because duress involves “unfair dealing at
 the contract formation stage.” Morgan Stanley Capital Group Inc. v.
 Public Util. Dist. No. 1 of Snohomish Cty., 554 U. S. 527, 547. Final-
 ly, respondents’ view would make it trivially easy for States to un-
 dermine the Act. Pp. 7–9.
    (c) Because the Kentucky Supreme Court invalidated the Clark-
 Kindred arbitration agreement based exclusively on the clear-
 statement rule, the court must now enforce that agreement. But be-
 cause it is unclear whether the court’s interpretation of the Wellner
 document was wholly independent of its rule, the court should de-
 termine on remand whether it adheres, in the absence of the rule, to
                     Cite as: 581 U. S. ____ (2017)                    3

                                Syllabus

  its prior reading of that power of attorney. Pp. 9–10.
478 S. W. 3d 306, reversed in part, vacated in part, and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, GINSBURG, BREYER, ALITO, and SOTOMAYOR, JJ., joined.
THOMAS, J., filed a dissenting opinion. GORSUCH, J., took no part in the
consideration or decision of the case.
                        Cite as: 581 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 16–32
                                   _________________


 KINDRED NURSING CENTERS LIMITED PARTNER-
   SHIP, DBA WINCHESTER CENTRE FOR HEALTH

      AND REHABILITATION, NKA FOUNTAIN

        CIRCLE HEALTH AND REHABILITA-
           TION, ET AL., PETITIONERS v.

              JANIS E. CLARK ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      KENTUCKY

                                 [May 15, 2017]


   JUSTICE KAGAN delivered the opinion of the Court.
   The Federal Arbitration Act (FAA or Act) requires
courts to place arbitration agreements “on equal footing
with all other contracts.” DIRECTV, Inc. v. Imburgia, 577
U. S. ___, ___ (2015) (slip op., at 6) (quoting Buckeye Check
Cashing, Inc. v. Cardegna, 546 U. S. 440, 443 (2006)); see
9 U. S. C. §2. In the decision below, the Kentucky Su-
preme Court declined to give effect to two arbitration
agreements executed by individuals holding “powers of
attorney”—that is, authorizations to act on behalf of oth-
ers. According to the court, a general grant of power (even
if seemingly comprehensive) does not permit a legal repre-
sentative to enter into an arbitration agreement for some-
one else; to form such a contract, the representative must
possess specific authority to “waive his principal’s funda-
mental constitutional rights to access the courts [and] to
trial by jury.” Extendicare Homes, Inc. v. Whisman, 478
2        KINDRED NURSING CENTERS L. P. v. CLARK

                      Opinion of the Court

S. W. 3d 306, 327 (2015). Because that rule singles out
arbitration agreements for disfavored treatment, we hold
that it violates the FAA.
                                I
  Petitioner Kindred Nursing Centers L. P. operates
nursing homes and rehabilitation centers. Respondents
Beverly Wellner and Janis Clark are the wife and daugh-
ter, respectively, of Joe Wellner and Olive Clark, two now-
deceased residents of a Kindred nursing home called the
Winchester Centre.
  At all times relevant to this case, Beverly and Janis
each held a power of attorney, designating her as an
“attorney-in-fact” (the one for Joe, the other for Olive) and
affording her broad authority to manage her family mem-
ber’s affairs. In the Wellner power of attorney, Joe gave
Beverly the authority, “in my name, place and stead,” to
(among other things) “institute legal proceedings” and
make “contracts of every nature in relation to both real
and personal property.” App. 10–11. In the Clark power
of attorney, Olive provided Janis with “full power . . . to
transact, handle, and dispose of all matters affecting me
and/or my estate in any possible way,” including the power
to “draw, make, and sign in my name any and all . . .
contracts, deeds, or agreements.” Id., at 7.
  Joe and Olive moved into the Winchester Centre in
2008, with Beverly and Janis using their powers of attor-
ney to complete all necessary paperwork. As part of that
process, Beverly and Janis each signed an arbitration
agreement with Kindred on behalf of her relative. The
two contracts, worded identically, provided that “[a]ny and
all claims or controversies arising out of or in any way
relating to . . . the Resident’s stay at the Facility” would be
resolved through “binding arbitration” rather than a
lawsuit. Id., at 14, 21.
  When Joe and Olive died the next year, their estates
                 Cite as: 581 U. S. ____ (2017)           3

                     Opinion of the Court

(represented again by Beverly and Janis) brought separate
suits against Kindred in Kentucky state court. The com-
plaints alleged that Kindred had delivered substandard
care to Joe and Olive, causing their deaths. Kindred
moved to dismiss the cases, arguing that the arbitration
agreements Beverly and Janis had signed prohibited
bringing their disputes to court. But the trial court denied
Kindred’s motions, and the Kentucky Court of Appeals
agreed that the estates’ suits could go forward. See App.
to Pet. for Cert. 125a–126a, 137a–138a.
  The Kentucky Supreme Court, after consolidating the
cases, affirmed those decisions by a divided vote. See 478
S. W. 3d, at 313. The court began with the language of the
two powers of attorney. The Wellner document, the court
stated, did not permit Beverly to enter into an arbitration
agreement on Joe’s behalf. In the court’s view, neither the
provision authorizing her to bring legal proceedings nor
the one enabling her to make property-related contracts
reached quite that distance. See id., at 325–326; supra,
at 2. By contrast, the court thought, the Clark power of
attorney extended that far and beyond. Under that docu-
ment, after all, Janis had the capacity to “dispose of all
matters” affecting Olive. See supra, at 2. “Given this
extremely broad, universal delegation of authority,” the
court acknowledged, “it would be impossible to say that
entering into [an] arbitration agreement was not covered.”
478 S. W. 3d, at 327.
  And yet, the court went on, both arbitration agree-
ments—Janis’s no less than Beverly’s—were invalid. That
was because a power of attorney could not entitle a repre-
sentative to enter into an arbitration agreement without
specifically saying so. The Kentucky Constitution, the
court explained, protects the rights of access to the courts
and trial by jury; indeed, the jury guarantee is the sole
right the Constitution declares “sacred” and “inviolate.”
Id., at 328–329. Accordingly, the court held, an agent
4        KINDRED NURSING CENTERS L. P. v. CLARK

                     Opinion of the Court

could deprive her principal of an “adjudication by judge or
jury” only if the power of attorney “expressly so pro-
vide[d].” Id., at 329. And that clear-statement rule—so
said the court—complied with the FAA’s demands. True
enough that the Act precludes “singl[ing] out arbitration
agreements.” Ibid. (internal quotation marks omitted).
But that was no problem, the court asserted, because its
rule would apply not just to those agreements, but also to
some other contracts implicating “fundamental constitu-
tional rights.” Id., at 328. In the future, for example, the
court would bar the holder of a “non-specific” power of
attorney from entering into a contract “bind[ing] the prin-
cipal to personal servitude.” Ibid.
   Justice Abramson dissented, in an opinion joined by two
of her colleagues. In their view, the Kentucky Supreme
Court’s new clear-statement rule was “clearly not . . .
applicable to ‘any contract’ but [instead] single[d] out
arbitration agreements for disfavored treatment.” Id., at
344–345. Accordingly, the dissent concluded, the rule
“r[a]n afoul of the FAA.” Id., at 353.
   We granted certiorari. 580 U. S. ___ (2016).
                             II

                             A

   The FAA makes arbitration agreements “valid, irrevo-
cable, and enforceable, save upon such grounds as exist at
law or in equity for the revocation of any contract.” 9
U. S. C. §2. That statutory provision establishes an equal-
treatment principle: A court may invalidate an arbitration
agreement based on “generally applicable contract defenses”
like fraud or unconscionability, but not on legal rules
that “apply only to arbitration or that derive their mean-
ing from the fact that an agreement to arbitrate is at
issue.” AT&T Mobility LLC v. Concepcion, 563 U. S. 333,
339 (2011). The FAA thus preempts any state rule dis-
criminating on its face against arbitration—for example, a
                  Cite as: 581 U. S. ____ (2017)             5

                      Opinion of the Court

“law prohibit[ing] outright the arbitration of a particular
type of claim.” Id., at 341. And not only that: The Act also
displaces any rule that covertly accomplishes the same
objective by disfavoring contracts that (oh so coinciden-
tally) have the defining features of arbitration agreements.
In Concepcion, for example, we described a hypothetical
state law declaring unenforceable any contract that “disal-
low[ed] an ultimate disposition [of a dispute] by a jury.”
Id., at 342. Such a law might avoid referring to arbitra-
tion by name; but still, we explained, it would “rely on the
uniqueness of an agreement to arbitrate as [its] basis”—
and thereby violate the FAA. Id., at 341 (quoting Perry v.
Thomas, 482 U. S. 483, 493, n. 9 (1987)).
   The Kentucky Supreme Court’s clear-statement rule, in
just that way, fails to put arbitration agreements on an
equal plane with other contracts. By the court’s own
account, that rule (like the one Concepcion posited) serves
to safeguard a person’s “right to access the courts and to
trial by jury.” 478 S. W. 3d, at 327; see supra, at 3–4. In
ringing terms, the court affirmed the jury right’s unsur-
passed standing in the State Constitution: The framers,
the court explained, recognized “that right and that right
alone as a divine God-given right” when they made it “the
only thing” that must be “ ‘held sacred’ ” and “ ‘inviolate.’ ”
478 S. W. 3d, at 328–329 (quoting Ky. Const. §7). So it
was that the court required an explicit statement before
an attorney-in-fact, even if possessing broad delegated
powers, could relinquish that right on another’s behalf.
See 478 S. W. 3d, at 331 (“We say only that an agent’s
authority to waive his principal’s constitutional right to
access the courts and to trial by jury must be clearly ex-
pressed by the principal”). And so it was that the court
did exactly what Concepcion barred: adopt a legal rule
hinging on the primary characteristic of an arbitration
agreement—namely, a waiver of the right to go to court
and receive a jury trial. See 563 U. S., at 341–342; see
6          KINDRED NURSING CENTERS L. P. v. CLARK

                          Opinion of the Court

also 478 S. W. 3d, at 353 (Abramson, J., dissenting) (not-
ing that the jury-trial right at the core of “the majority’s
new rule” is “the one right that just happens to be correla-
tive to the right to arbitrate” (emphasis deleted)). Such a
rule is too tailor-made to arbitration agreements—
subjecting them, by virtue of their defining trait, to un-
common barriers—to survive the FAA’s edict against
singling out those contracts for disfavored treatment.1
   And the state court’s sometime-attempt to cast the rule
in broader terms cannot salvage its decision. The clear-
statement requirement, the court suggested, could also
apply when an agent endeavored to waive other “funda-
mental constitutional rights” held by a principal. 478
S. W. 3d, at 331; see supra, at 4. But what other rights,
really? No Kentucky court, so far as we know, has ever
before demanded that a power of attorney explicitly confer
authority to enter into contracts implicating constitutional
guarantees. Nor did the opinion below indicate that such
a grant would be needed for the many routine contracts—
executed day in and day out by legal representatives—
meeting that description. For example, the Kentucky
Constitution protects the “inherent and inalienable” rights
to “acquir[e] and protect[ ] property” and to “freely com-
municat[e] thoughts and opinions.” Ky. Const. §1. But
the state court nowhere cautioned that an attorney-in-fact
——————
  1 Making matters worse, the Kentucky Supreme Court’s clear-

statement rule appears not to apply to other kinds of agreements
relinquishing the right to go to court or obtain a jury trial. Nothing in
the decision below (or elsewhere in Kentucky law) suggests that explicit
authorization is needed before an attorney-in-fact can sign a settlement
agreement or consent to a bench trial on her principal’s behalf. See 478
S. W. 3d, at 325 (discussing the Wellner power of attorney’s provision
for “managing a claim in litigation” without insisting that such com-
mitments would require a clearer grant). Mark that as yet another
indication that the court’s demand for specificity in powers of attorney
arises from the suspect status of arbitration rather than the sacred
status of jury trials.
                    Cite as: 581 U. S. ____ (2017)                   7

                         Opinion of the Court

would now need a specific authorization to, say, sell her
principal’s furniture or commit her principal to a non-
disclosure agreement. (And were we in the business of
giving legal advice, we would tell the agent not to worry.)
Rather, the court hypothesized a slim set of both patently
objectionable and utterly fanciful contracts that would be
subject to its rule: No longer could a representative lack-
ing explicit authorization waive her “principal’s right to
worship freely” or “consent to an arranged marriage” or
“bind [her] principal to personal servitude.” 478 S. W. 3d,
at 328; see supra, at 4. Placing arbitration agreements
within that class reveals the kind of “hostility to arbitra-
tion” that led Congress to enact the FAA. Concepcion,
563 U. S., at 339. And doing so only makes clear the
arbitration-specific character of the rule, much as if it were
made applicable to arbitration agreements and black swans.2
                              B
   The respondents, Janis and Beverly, primarily advance
a different argument—based on the distinction between
contract formation and contract enforcement—to support
the decision below. Kentucky’s clear-statement rule, they
begin, affects only contract formation, because it bars
agents without explicit authority from entering into arbi-
tration agreements. And in their view, the FAA has “no
application” to “contract formation issues.” Supp. Brief for
Respondents 1. The Act, to be sure, requires a State to
enforce all arbitration agreements (save on generally
applicable grounds) once they have come into being. But,
the respondents claim, States have free rein to decide—
irrespective of the FAA’s equal-footing principle—whether
such contracts are validly created in the first instance.
——————
  2 We do not suggest that a state court is precluded from announcing a
new, generally applicable rule of law in an arbitration case. We simply
reiterate here what we have said many times before—that the rule
must in fact apply generally, rather than single out arbitration.
8        KINDRED NURSING CENTERS L. P. v. CLARK

                     Opinion of the Court

See id., at 3 (“The FAA’s statutory framework applies only
after a court has determined that a valid arbitration
agreement was formed”).
   Both the FAA’s text and our case law interpreting it say
otherwise. The Act’s key provision, once again, states that
an arbitration agreement must ordinarily be treated as
“valid, irrevocable, and enforceable.” 9 U. S. C. §2; see
supra, at 4. By its terms, then, the Act cares not only
about the “enforce[ment]” of arbitration agreements, but
also about their initial “valid[ity]”—that is, about what it
takes to enter into them. Or said otherwise: A rule selec-
tively finding arbitration contracts invalid because im-
properly formed fares no better under the Act than a rule
selectively refusing to enforce those agreements once
properly made. Precedent confirms that point. In Concep-
cion, we noted the impermissibility of applying a contract
defense like duress “in a fashion that disfavors arbitra-
tion.” 563 U. S., at 341. But the doctrine of duress, as we
have elsewhere explained, involves “unfair dealing at the
contract formation stage.” Morgan Stanley Capital Group
Inc. v. Public Util. Dist. No. 1 of Snohomish Cty., 554 U. S.
527, 547 (2008). Our discussion of duress would have
made no sense if the FAA, as the respondents contend,
had nothing to say about contract formation.
   And still more: Adopting the respondents’ view would
make it trivially easy for States to undermine the Act—
indeed, to wholly defeat it. As the respondents have
acknowledged, their reasoning would allow States to
pronounce any attorney-in-fact incapable of signing an
arbitration agreement—even if a power of attorney specif-
ically authorized her to do so. See Tr. of Oral Arg. 27.
(After all, such a rule would speak to only the contract’s
formation.) And why stop there? If the respondents were
right, States could just as easily declare everyone incompe-
tent to sign arbitration agreements. (That rule too would
address only formation.) The FAA would then mean
                  Cite as: 581 U. S. ____ (2017)            9

                      Opinion of the Court

nothing at all—its provisions rendered helpless to prevent
even the most blatant discrimination against arbitration.
                               III
   As we did just last Term, we once again “reach a conclu-
sion that . . . falls well within the confines of (and goes no
further than) present well-established law.” DIRECTV,
577 U. S., at ___ (slip op., at 10). The Kentucky Supreme
Court specially impeded the ability of attorneys-in-fact to
enter into arbitration agreements. The court thus flouted
the FAA’s command to place those agreements on an equal
footing with all other contracts.
   Our decision requires reversing the Kentucky Supreme
Court’s judgment in favor of the Clark estate. As noted
earlier, the state court held that the Clark power of attor-
ney was sufficiently broad to cover executing an arbitra-
tion agreement. See supra, at 3. The court invalidated
the agreement with Kindred only because the power of
attorney did not specifically authorize Janis to enter into
it on Olive’s behalf. In other words, the decision below
was based exclusively on the clear-statement rule that we
have held violates the FAA. So the court must now en-
force the Clark-Kindred arbitration agreement.
   By contrast, our decision might not require such a result
in the Wellner case. The Kentucky Supreme Court began
its opinion by stating that the Wellner power of attorney
was insufficiently broad to give Beverly the authority to
execute an arbitration agreement for Joe. See supra, at 3.
If that interpretation of the document is wholly independ-
ent of the court’s clear-statement rule, then nothing we
have said disturbs it. But if that rule at all influenced the
construction of the Wellner power of attorney, then the
court must evaluate the document’s meaning anew. The
court’s opinion leaves us uncertain as to whether such an
impermissible taint occurred. We therefore vacate the
judgment below and return the case to the state court for
10       KINDRED NURSING CENTERS L. P. v. CLARK

                      Opinion of the Court

further consideration. See Marmet Health Care Center,
Inc. v. Brown, 565 U. S. 530, 534 (2012) (per curiam)
(vacating and remanding another arbitration decision
because we could not tell “to what degree [an] alternative
holding was influenced by” the state court’s erroneous,
arbitration-specific rule). On remand, the court should
determine whether it adheres, in the absence of its clear-
statement rule, to its prior reading of the Wellner power of
attorney.
  For these reasons, we reverse in part and vacate in part
the judgment of the Kentucky Supreme Court, and we
remand the case for further proceedings not inconsistent
with this opinion.
                                             It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
                  Cite as: 581 U. S. ____ (2017)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 16–32
                          _________________


 KINDRED NURSING CENTERS LIMITED PARTNER-
   SHIP, DBA WINCHESTER CENTRE FOR HEALTH

      AND REHABILITATION, NKA FOUNTAIN

        CIRCLE HEALTH AND REHABILITA-
           TION, ET AL., PETITIONERS v.

              JANIS E. CLARK ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      KENTUCKY

                         [May 15, 2017] 


   JUSTICE THOMAS, dissenting.
   I continue to adhere to the view that the Federal Arbi-
tration Act (FAA), 9 U. S. C. §1 et seq., does not apply to
proceedings in state courts. See Allied-Bruce Terminix
Cos. v. Dobson, 513 U. S. 265, 285–297 (1995) (THOMAS, J.,
dissenting); see also DIRECTV, Inc. v. Imburgia, 577 U. S.
___, ___ (2015) (same) (slip op., at 1); Preston v. Ferrer, 552
U. S. 346, 363 (2008) (same); Buckeye Check Cashing, Inc.
v. Cardegna, 546 U. S. 440, 449 (2006) (same); Green Tree
Financial Corp. v. Bazzle, 539 U. S. 444, 460 (2003)
(same); Doctor’s Associates, Inc. v. Casarotto, 517 U. S.
681, 689 (1996) (same). In state-court proceedings, there-
fore, the FAA does not displace a rule that requires ex-
press authorization from a principal before an agent may
waive the principal’s right to a jury trial. Accordingly, I
would affirm the judgment of the Kentucky Supreme
Court.